     Case 4:21-cv-00137 Document 1 Filed on 01/15/21 in TXSD Page 1 of 10




                                                   SOUTHERN DISTRICT OF TEXAS
 UNITED STATES DISTRICT COURT
                                                       HOUSTON DIVISION


ERIN JILL NORRIX,                              §
                                               §
              Plaintiff,                       §
                                               §
v.                                             §
                                                               No. _____________
                                               §
AMERAFLEX RUBBER & GASKET                      §
CO., INC. and CODY COTHRAN,                    §
                                               §
              Defendants.                      §

            PLAINTIFF ERIN JILL NORRIX’S ORIGINAL COMPLAINT

       Plaintiff Erin Jill Norrix (referred to as “Norrix”) brings this action under 29 U.S.C. §

216(b) to recover unpaid overtime wages, liquidated damages, attorney’s fees and costs from

Defendants Ameraflex Rubber & Gasket Co., Inc. (referred to as “Ameraflex”) and Cody

Cothran (referred to as “Cothran”) (collectively referred to as “Defendants”) under the Fair

Labor Standards Act of 1938, 29 U.S.C. §§ 201-219 (“FLSA”).

                                      I. Nature of Suit

       1.     Norrix’s claims arise under the FLSA.

       2.     The FLSA was enacted to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and general

well-being of workers … .” 29 U.S.C. § 202(a).
     Case 4:21-cv-00137 Document 1 Filed on 01/15/21 in TXSD Page 2 of 10




       3.     To achieve its humanitarian goals, the FLSA defines appropriate pay deductions

and sets overtime pay, minimum wage and recordkeeping requirements for covered employers.

29 U.S.C. §§ 206(a), 207(a), 211(c).

       4.     Ameraflex and Cothran violated the FLSA by employing Norrix “for a

workweek longer than forty hours [but refusing to compensate her] for [her] employment in

excess of [forty] hours … at a rate not less than one and one-half times the regular rate at

which [she was or is] employed.” 29 U.S.C. § 207(a)(1).

       5.     Ameraflex and Cothran willfully violated the FLSA because they knew or

showed a reckless disregard for whether their pay practices were unlawful.

                                   II. Jurisdiction & Venue

       6.     This action arises under a federal statute, the FLSA. 28 U.S.C. § 1331 (federal-

question jurisdiction).

       7.     Venue is proper in this district and division because Ameraflex resides in this

district and division and substantial part of the events or omissions giving rise to Norrix’s

claim occurred in this district and division. 28 U.S.C. § 1391(b)(1), (2).

                                          III. Parties

       8.     Norrix is an individual who resides in Harris County, Texas and who was

employed by Ameraflex and Cothran during the last three years.

       9.     Ameraflex is a Texas corporation that may be served with process by serving its

registered agent:




                                             -2-
     Case 4:21-cv-00137 Document 1 Filed on 01/15/21 in TXSD Page 3 of 10




                                      Gerald Cothran
                                     317 Georgia Ave.
                                   Deer Park, Texas 77536

Alternatively, if the registered agent of Ameraflex cannot with reasonable diligence be found

at the company’s registered office, Ameraflex may be served with process by serving the Texas

Secretary of State. See, Tex. Bus. Org. Code §§ 5.251-5.254; see also, Tex. Civ. Prac. & Rem.

Code § 17.026.

       10.    Cothran is an individual who resides in Leon County, Texas and who may be

served with process at:

                                   19444 County Road 236
                                    Oakwood, Texas 75855

or wherever he may be found. Alternatively, Cothran may be served with process by serving

an agent or clerk employed in his office or place of business because this action grows out of

or is connected with the business he transacts in this state. See, Tex. Civ. Prac. & Rem. Code

§ 17.021.

       11.    An allegation that Ameraflex committed any act or omission should be

construed to mean the company’s officers, directors, vice-principals, agents, servants or

employees committed such act or omission and that, at the time such act or omission was

committed, it was done with the full authorization, ratification or approval of Ameraflex or

was done in the normal course and scope of employment of Ameraflex’s officers, directors,

vice-principals, agents, servants or employees.




                                             -3-
     Case 4:21-cv-00137 Document 1 Filed on 01/15/21 in TXSD Page 4 of 10




                                           IV. Facts

       12.    According to its website, Ameraflex manufactures and sells gaskets. See generally,

Ameraflex—Give Yourself the Best, http://ameraflex.wpengine.com (last visited Jan. 6, 2021).

       13.    Ameraflex does business in the territorial jurisdiction of this Court.

       14.    Ameraflex employed Norrix from April 2017 to December 2018.

       15.    Ameraflex employed Norrix as a caregiver for Cothran’s father.

       16.    Cothran was also Norrix’s employer—and individually liable to him for the

FLSA violations described below—because he: (1) had the authority to hire and fire Ameraflex

employees, including Norrix; (2) supervised or controlled Ameraflex employee schedules or

conditions of employment, including Norrix’s schedule and/or conditions of employment; (3)

determined the rate or method of payment for Ameraflex employees, including Norrix; and/or

(4) maintained Ameraflex employee records, including Norrix’s records.

       17.    As a caregiver, Norrix was responsible for assisting with activities of daily living.

       18.    During Norrix’s employment with Ameraflex, the company had employees

engaged in commerce or in the production of goods for commerce.

       19.    During Norrix’s employment with Ameraflex, the company had employees

handling, selling or otherwise working on goods or materials that had been moved in or

produced for commerce by others.

       20.    During Norrix’s employment with Ameraflex, the company had an annual gross

volume of sales made or business done of at least $500,000.

       21.    Ameraflex paid Norrix on an hourly basis.


                                              -4-
        Case 4:21-cv-00137 Document 1 Filed on 01/15/21 in TXSD Page 5 of 10




         22.   Ameraflex paid Norrix on a bi-weekly basis by direct deposit.

         23.   During Norrix’s employment with Ameraflex, she regularly worked in excess of

forty hours per week.

         24.   Ameraflex knew or should have known that Norrix worked in excess of forty

hours per week.

         25.   Ameraflex did not pay Norrix for the hours she worked in excess of forty per

week “at a rate not less than one and one-half times the regular rate at which she [was]

employed.” 29 U.S.C. § 207(a)(1).

         26.   Instead, Ameraflex paid Norrix at the same rate of pay for all of the hours she

worked and/or did not pay her at all.

         27.   Norrix was not exempt from the maximum hour requirements of the FLSA.

         28.   As a caregiver, Norrix’s primary duties were nonexempt.

         29.   As a caregiver, Norrix’s primary duties did not include office or nonmanual

work.

         30.   As a caregiver, Norrix’s primary duties were not directly related to the

management or general business operations of Ameraflex or its customers.

         31.   As a caregiver, Norrix’s primary duties did not differ substantially from the

duties of traditionally nonexempt hourly workers.

         32.   As a caregiver, Norrix did not, in performing her primary duties, regularly

exercise discretion and independent judgment with respect to matters of significance.




                                             -5-
       Case 4:21-cv-00137 Document 1 Filed on 01/15/21 in TXSD Page 6 of 10




        33.   As a caregiver, Norrix did not have any independent authority to deviate from

Ameraflex’s policies, practices and procedures.

        34.   Ameraflex knew or should have known that Norrix was not exempt from the

maximum hour requirements of the FLSA.

        35.   Ameraflex willfully violated the FLSA because it knew or showed a reckless

disregard for whether its pay practices were unlawful.

        36.   During Norrix’s employment with Ameraflex, the company did not maintain

accurate time and pay records for Norrix as required by 29 U.S.C. § 211(c) and 29 C.F.R. pt.

516.

        37.   During Norrix’s employment with Ameraflex, the company did not post and

keep posted the notice required by 29 C.F.R. § 516.4.

        38.   Ameraflex continued the pay practice(s) complained of by Norrix without

investigation after being put on notice that the pay practice(s) violated the FLSA.

        39.   Ameraflex has a history of FLSA violations that put the company on actual

notice of the requirements of the FLSA.

        40.   Prior to this lawsuit, Ameraflex conducted on or more internal investigations

which revealed violations similar to the one(s) complained of by Norrix.

        41.   Because Ameraflex and Cothran willfully violated the FLSA, the company is

liable to Norrix for any FLSA violations that occurred during the last three years. 29 U.S.C.

§ 255(a).




                                            -6-
     Case 4:21-cv-00137 Document 1 Filed on 01/15/21 in TXSD Page 7 of 10




         42.   As a result of the FLSA violation(s) described above, Ameraflex and Cothran

are liable to Norrix for back wages, liquidated damages and attorney’s fees and costs. 29 U.S.C.

§ 216(b).

                                     V. Count One—
                  Failure to Pay Overtime in Violation of 29 U.S.C. § 207

         43.   Norrix adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).

         44.   During Norrix’s employment with Ameraflex, she was a nonexempt employee.

         45.   As a nonexempt employee, Ameraflex was legally obligated to pay Norrix “at a

rate not less than one and one-half times the regular rate at which she [was] employed[]” for

the hours she worked in excess of forty per week. 29 U.S.C. § 207(a)(1).

         46.   Ameraflex did not pay Norrix “at a rate not less than one and one-half times the

regular rate at which [s]he [was] employed[]” as required by 29 U.S.C. § 207(a)(1).

         47.   Instead, Ameraflex paid Norrix at the same rate of pay for all of the hours she

worked and/or did not pay her at all.

         48.   If Ameraflex classified Norrix as exempt from the maximum hour requirements

of the FLSA, she was misclassified.

         49.   As a result of the FLSA violation(s) described above, Ameraflex and Cothran

are liable to Norrix for back wages equal to the difference between what the company should

have paid and what it actually paid.




                                             -7-
     Case 4:21-cv-00137 Document 1 Filed on 01/15/21 in TXSD Page 8 of 10




                                      VI. Count Two—
                   Willful Violation of the FLSA Under 29 U.S.C. § 255(a)

         50.    Norrix adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).

         51.    Ameraflex willfully violated the FLSA because it knew or showed a reckless

disregard for whether its pay practices were unlawful.

         52.    Ameraflex failed to maintain accurate time and pay records.

         53.    Because Ameraflex willfully violated the FLSA, the company and Cothran are

liable to Norrix for any FLSA violations that occurred during the last three years. 29 U.S.C.

§ 255(a).

                                    VII. Count Three—
            Liquidated Damages, Attorney’s Fees & Costs Under 29 U.S.C. § 216(b)

         54.    Norrix adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).

         55.    Norrix is authorized to recover liquidated damages on her claims by statute. 29

U.S.C. § 216(b).

         56.    Norrix is authorized to recover attorney’s fees and costs on her claims by statute.

29 U.S.C. § 216(b).

         57.    Norrix has retained the professional services of the undersigned attorneys.

         58.    Norrix has complied with the conditions precedent to recovering attorney’s fees

and costs.




                                               -8-
     Case 4:21-cv-00137 Document 1 Filed on 01/15/21 in TXSD Page 9 of 10




       59.    Norrix has incurred or may incur attorney’s fees and costs in bringing this

lawsuit.

       60.    The attorney’s fees and costs incurred or that may be incurred by Norrix were

or are reasonable and necessary.

       61.    Ameraflex and Cothran are liable to Norrix for liquidated damages, attorney’s

fees and costs by reason of the FLSA violations described above. 29 U.S.C. § 216(b).

                                    VIII. Relief Sought

       62.    Norrix demands the following relief:

              a. judgment against Ameraflex and Cothran in Norrix’s favor for back wages,
                 liquidated damages and attorney’s fees, plus interest and costs;

              b. prejudgment interest at the applicable rate; and

              c. all other relief and sums that may be adjudged against Ameraflex and
                 Cothran in Norrix’s favor.




                                           -9-
    Case 4:21-cv-00137 Document 1 Filed on 01/15/21 in TXSD Page 10 of 10




                                             Respectfully Submitted,

                                             MOORE & ASSOCIATES
                                             Lyric Centre
                                             440 Louisiana Street, Suite 675
                                             Houston, Texas 77002-1063
                                             Telephone: (713) 222-6775
                                             Facsimile: (713) 222-6739


                                             By:
                                                   Melissa Moore
                                                   State Bar No. 24013189
                                                   Federal Id. No. 25122
                                                   melissa@mooreandassociates.net
                                                   Curt Hesse
                                                   State Bar No. 24065414
                                                   Federal Id. No. 968465
                                                   curt@mooreandassociates.net

                                             ATTORNEYS FOR PLAINTIFF


Of Counsel:

Renu Tandale
State Bar No. 24107417
Federal Id. No. 3487389
renu@mooreandassociates.net




                                    - 10 -
